Citation Nr: 1232221	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-37 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) for the period from October 16, 1970, to November 18, 1992.

2.  Entitlement to a TDIU rating for the period from January 25, 1984, to November 18, 1992.

3.  Whether there is clear and unmistakable error (CUE) in a rating decision from January 19, 1971.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

REMAND

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran had active service as noted.  He was discharged from active service by reason of physical disability.  The Veteran was diagnosed with schizophrenic reaction, paranoid type in service and discharged with a 10 percent disability rating.  

The Veteran submitted his initial claim for service connection for a psychiatric disability in October 1970.  The Veteran was afforded a VA examination in November 1970 and received a diagnosis of schizophrenic reaction, paranoid type, in partial remission.  He was assessed as having mild to moderate social and industrial impairment.

The Veteran was granted service connection for schizophrenic reaction, paranoid type, by way of a rating decision dated January 19, 1971.  He was awarded a 30 percent disability rating with the effective date for the award established as of October 16, 1970.

The Veteran was afforded a routine future examination for his disability in April 1976.  The Veteran reported that he worked as a custom furniture maker.  He reported that he made $400 per month in this capacity.  The examiner noted that the Veteran said that he worked hard at this job but had a history of different jobs.  The final impression at that time was of schizophrenia, paranoid type.

An increased rating was denied by way of a confirmed rating decision dated in April 1976.  Notice of the rating action was provided in May 1976.

The RO was furnished evidence of the Veteran being an inpatient at a VA facility on two occasions.  Once from October 25, 1983, to October 28, 1983, and again from January 22, 1984, to January 25, 1984.  The Veteran signed out against medical advice (AMA) from both periods of hospitalization.  His primary Axis I diagnosis for both hospitalizations was adjustment disorder with mixed features.  The October 1983 record indicated that posttraumatic stress disorder (PTSD) was to be ruled out and the January 1984 summary listed probable PTSD.  

The RO issued a confirmed rating decision that denied an increased rating in February 1984.  The Veteran disagreed with the rating.  He perfected an appeal in July 1984.  He testified in regard to his symptoms and problems with work at a hearing at the RO in August 1984.

The Veteran was afforded a VA examination in October 1984.  The examiner recorded that the Veteran said he had been unable to work at all because of his inability to have an interest and an inability to be around other people who did have a similar Vietnam experience.  The Veteran was given two diagnoses.  One, schizophrenic disorder, paranoid type, in partial remission, and second, PTSD, chronic severe.  

The Veteran's representative submitted argument in support of the pending claim on January 16, 1985.  In particular, the representative contended that the evidence supported a total schedular rating for the Veteran's disability.  

The RO issued a Rating Decision on Appeal (VA Form 21-6790), on January 17, 1985.  The rating decision stated the issue on appeal as an increased rating for service-connected nervous condition.  The rating decision also noted the date of the rating decision on appeal and the dates of the statement of the case and supplemental statement of the case that were issued.  In addition, it was noted that the rating decision had been reconsidered on the basis of all of the evidence of record including the Veteran's appeal (VA Form 1-9), transcript of personal hearing, and statement from the Veteran's representative (VA Form 1- VA Form 646, Statement of Accredited Representative in Appealed Case).  

In addition to addressing the issue on appeal, the rating decision noted that the issue of unemployability was not being addressed because the Veteran had not presented any evidence for consideration.  The primary reason was that he did not have the required schedular evaluation for such consideration.  The Veteran's claim was forwarded to the Board in January 1985.  

In June 1985, the Board remanded the Veteran's then-pending appeal of his rating for his service-connected schizophrenic reaction, paranoid type, characterized as a psychosis.  The issue of entitlement to service connection for PTSD was referred.  The RO had evaluated the Veteran's disability using the rating criteria for a neurosis versus a psychosis in the SOC and SSOC.  The case was remanded for consideration of an increased rating based on the criteria for psychotic disorders.

The RO re-adjudicated the claim and issued a SSOC that confirmed denial of an increased rating in August 1985.  In February 1986, the Board issued a decision, also denying an increased rating for schizophrenic reaction, paranoid type.  The issue of entitlement to service connection for PTSD was referred for action by the RO.

The RO wrote to the Veteran to develop the PTSD issue in April 1986.  However, there was no response to the letter.  The claims folder contains a Deferred Rating Decision that indicates the claim for PTSD should be administratively denied.  The decision is dated in May 1986.  

The Veteran submitted a claim for an increased rating/service connection for a psychoneurotic disorder that was received on November 18, 1992.  He was represented by his current attorney at that time.  The Veteran, through his attorney, submitted a second claim that was received on November 17, 1993.  In that claim the Veteran specifically sought service connection for PTSD and service connection for substance abuse as secondary to PTSD.  

The Veteran was afforded a VA examination in January 1994.  He was given a diagnosis of PTSD on Axis I.  There was no mention of the Veteran's prior diagnosis of schizophrenic reaction, paranoid type.  The Veteran was also given a Global Assessment of Functioning (GAF) score of 40.

The RO granted service connection for PTSD and for substance abuse by way of a rating decision dated in June 1994.  The RO re-characterized the Veteran's psychiatric disability as PTSD.  The Veteran was awarded a 100 percent rating for his PTSD disability, effective from November 18, 1992.  

Notice of the rating action was provided to the Veteran and his attorney.  The Veteran, through his attorney, noted that the rating decision had scheduled a future examination in a submission dated in November 1994.  It was requested that the Veteran's disability be considered permanent and total.  

In January 1995, the RO issued a rating decision that held that the Veteran's PTSD disability was permanent and total.  Notice of the rating action was provided to the Veteran and his attorney that same month.

The Veteran's attorney requested, and received, a complete copy of the claims folder in April 2004.  

The Veteran, through his attorney, submitted claims for entitlement to a TDIU rating based on the theory of TDIU claims being raised by the evidence of record in May 2006.  There were alternate theories for the claim.  One theory was that the record raised a TDIU issue at the time of the Veteran's initial claim in November 1970 based on the examination findings at that time and the Veteran's reported difficulty in holding a job.  The argument was that the Veteran should be afforded a TDIU rating from October 16, 1970, to November 18, 1992, when the 100 percent disability rating became effective.  The second theory was that there were multiple TDIU claims raised by the evidence record, particularly VA medical records from the January 1984 period of hospitalization as well as an August 1984 VA outpatient entry submitted at the hearing in August 1984 and the VA examination of October 1984.  The argument further noted that the Veteran's service organization representative had argued for a total rating in a submission from January 1985.  The Veteran contended that the Board decision of February 1986 did not adjudicate a TDIU rating, thus, the issue remained pending.  The argument concluded that, if a TDIU rating was not in order for the period from October 16, 1970, to November 18, 1992, then a TDIU rating should be granted for the period from January 25, 1984, to November 1992.

The RO denied the Veteran's claim in a rating decision dated in November 2006.  The determination was that the Veteran did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16 and the evidence of record did not support a referral for an extraschedular rating.

The Veteran submitted a claim of CUE in the rating decision of January 19, 1971, in November 2006.  The Veteran made several allegations of CUE to include failure to provide proper notice under 38 C.F.R. § 3.103 in regard to a claim for a TDIU rating, failure to grant a 100 percent schedular rating for the service-connected schizophrenia, paranoid type, and failure to refer the Veteran's case for consideration of an extraschedular rating.  

A duplicate copy of the CUE claim was received in January 2007.

The Veteran's attorney and the Decision Review Officer (DRO) held an informal conference in August 2008.  The conference report indicated that the CUE issue was identified as failure to address entitlement to a TDIU rating in January 1971.  It was agreed that this issue was inextricably intertwined with the Veteran's other claim for TDIU ratings.

The RO sent a letter requesting specific arguments in support of the alleged CUE in August 2008.  The Veteran did not respond.

The RO issued a SOC for all three issues in October 2008.  The RO did not adjudicate the claim of CUE by way of a separate rating decision.

The Veteran's attorney responded to the RO's letter for specific arguments in regard to the CUE claim in a letter dated in September 2008, but it was not received until October 6, 2008, a date after the SOC.  The attorney argued that the CUE claim was a separate claim from the other two issues and that the prior submission of January 2007 (duplicative of the submission of November 2006) contained very specific arguments as to what constituted CUE in the rating decision of January 1971.  The attorney asked that the RO review the January 2007 submission and issue a decision that addressed all the arguments asserted.

The Veteran's attorney submitted a letter as a formal appeal to the denial of TDIU ratings as raised in the claim of May 2006.  The appeal was received in November 2008.  

No further action was taken in this case from that time until the attorney wrote to the RO in April 2011.  The letter had a heading of CUE in the January 1971 rating decision but also noted the perfection of an appeal of the denial of the TDIU ratings.  An update on the status of the case was requested.  The attorney also included a version of the previously expressed CUE claim.

The Veteran's case was certified on appeal to the Board in August 2012.

As indicated in the DRO informal conference report of August 2008, the issues involving the Veteran's claimed TDIU issues and his claim of CUE in the January 1971 rating decision are inextricably intertwined.  Further, the adjudication of the CUE issue should have been, and must be, the subject of a separate rating decision.  The rating decision must consider all of the CUE allegations raised in the submissions of November 2006/January 2007.  The SOC of October 2008 limited its consideration to whether there was evidence to support a conclusion that a claim of TDIU was raised at the time of the rating decision of January 1971.  As the Veteran's attorney indicated in the submission received in October 2008, there were several allegations of CUE set forth.

In addition, in adjudicating the claim TDIU issues, the Board notes that 38 C.F.R. § 4.16(b) was not promulgated until September 7, 1975.  Thus, it should not be relied on in any determinations regarding a TDIU rating on an extraschedular basis prior to that date.  

Finally, as noted, the RO issued a rating decision on appeal document on January 17, 1985.  In addition to detailing the issue on appeal and the latest arguments received in the case, the rating decision also stated that a claim for a TDIU was not raised as the Veteran did not meet the schedular criteria.  On remand, the RO should consider whether this represented an adjudication of a claim for TDIU.  If so, a determination should be made whether proper notice was afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim of CUE in the rating decision of January 19, 1971, should be adjudicated and a rating decision issued to reflect such adjudication.  The adjudication should include consideration of the several allegations set forth by the Veteran in the submissions of November 2006/January 2007.

Thereafter, if the decision is unfavorable, and the Veteran submits a NOD and perfects an appeal of the issue, it should be returned to the Board for appellate review.

2.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the other issues on appeal.  Such action would include consideration of the rating decision of January 1985 and whether it constitutes a decision on a TDIU claim.  If so, the RO must also consider if proper notice was provided to the Veteran.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

